Citation Nr: 0332412	
Decision Date: 11/20/03    Archive Date: 11/25/03	

DOCKET NO.  02-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, on either a schedular or 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO granted service 
connection and a noncompensable evaluation for bilateral 
defective hearing, effective from June 3, 1996, the date of 
receipt of the veteran's original claim.  The veteran voiced 
his disagreement with the assignment of a noncompensable 
evaluation for service-connected defective hearing, and the 
current appeal ensued.

The Board notes that, during the course of the veteran's 
Substantive Appeal in August 2002, he indicated that he was 
appealing only the issue of an increased evaluation for 
service-connected defective hearing.  Accordingly, the issue 
of entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinnitus, which was formerly on 
appeal, is no longer before the Board.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected defective hearing.  In pertinent part, it 
is argued that current manifestations of the veteran's 
bilateral hearing loss are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the noncompensable evaluation now 
assigned.  The veteran further argues that, though he is 
aware that ratings for service-connected hearing loss are 
based, for the most part, on a mechanical application of the 
rating schedule, given the current severity of his service-
connected hearing loss, and the effect of that disability 
upon his day-to-day functioning, an extraschedular evaluation 
may be indicated.

In that regard, the Board notes that the veteran was last 
afforded a VA audiometric examination for compensation 
purposes in November 2001.  At this point in time, that 
examination is two years old.  Moreover, during the course of 
that examination, it was noted that the veteran's claims 
folder was not available for review.  Significantly, the 
status of the veteran's middle ear could not be determined 
due to the presence of impacted cerumen.  In light of this, a 
more contemporaneous audiometric examination will be 
undertaken prior to a final adjudication of the veteran's 
current claim.  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding certain correspondence 
dated in October 2001, the RO has failed to provide the 
veteran and his representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claim.  Furthermore, the statement of the 
case issued in July 2002 did not provide the veteran with the 
law and regulations regarding VCAA.  These defects 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  .

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment of any health care 
providers, VA or non-VA, subsequent to 
November 2001, the date of the veteran's 
most recent VA audiometric examination 
for compensation purposes.  These records 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file and the veteran and 
his representative should be so informed.

3.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
hearing loss.  Prior to the examination, 
the veteran's external auditory canals 
should be inspected, and any impacted 
cerumen removed.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

4.  The RO should then review the 
veteran's claim for an increased 
evaluation (on both a schedular and 
extraschedular basis) for service-
connected bilateral defective hearing.  
Should the benefit on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




